 



Exhibit 10.1
Execution Copy
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Agreement (“Agreement”), dated as of
February 9, 2007, is entered into by and among Eddie Bauer Holdings, Inc.
(“Holdings”), a Delaware corporation, and its operating subsidiary Eddie Bauer,
Inc. (“Eddie Bauer”), a Delaware corporation (collectively, the “Company”), on
the one hand, and Fabian Månsson (“Månsson” or the “Executive”), on the other
(each a “Party” and, collectively, the “Parties”).
     WHEREAS, the Company employed Månsson as its President and Chief Executive
Officer pursuant to the terms of that certain Amended and Restated Employment
Agreement, dated December 15, 2005 (the “Employment Agreement”);
     WHEREAS, the Company and Månsson have agreed that Månsson’s employment
terminated on February 9, 2007 (the “Termination Date”);
     WHEREAS, the Company and Månsson have agreed that Månsson’s employment
shall be deemed to have been terminated pursuant to the terms of Section 9(b) of
the Employment Agreement;
     WHEREAS, the Company and Månsson contemplate that the Company may wish to
utilize Månsson’s services as a consultant to the Company following the
Termination Date;
     WHEREAS, the Company and Månsson wish to evidence their agreement as to the
provision by the Company to Månsson of various severance benefits to which
Månsson is entitled pursuant to and in accordance with the terms of Section 9(b)
and Sections 9(g) through 9(k) the Employment Agreement, as applicable (the
“Severance Benefits”); and
     WHEREAS, both Månsson and the Company intend this Agreement to evidence the
Parties’ agreement as to any such Consulting Services (as defined herein) as
well as the Severance Benefits.
AGREEMENT
     NOW, THEREFORE, in consideration of the covenants and agreements set forth
below and in consideration of other good and valuable considerations the
adequacy and receipt of which are hereby acknowledged, the Parties hereto agree
as follows:
     1. Recitals. All recitals are incorporated herein as material provisions of
this Agreement.
     2. Compensation and Benefits.
          (a) The Parties hereby acknowledge and agree that Månsson shall be
entitled to any and all Accrued Compensation (as such term is defined in the
Employment Agreement) that has or will have accrued through May 9, 2007,
regardless of whether the Parties execute this

 



--------------------------------------------------------------------------------



 




Agreement, provided, however, that Accrued Compensation attributable to unpaid
Base Salary (as such term is defined in the Employment Agreement) shall mean
continued payment of his Base Salary only through the Termination Date. For
purposes of clarification, Accrued Compensation attributable to accrued but
unpaid Perquisite Allowance shall mean the prorata portion of any unpaid
Perquisite Allowance installment attributable to the period through May 9, 2007,
less applicable income and employment tax withholding. Accrued Compensation
attributable to accrued but unpaid Planning Allowance shall mean the unpaid
reimbursement of expenses incurred in connection with tax and financial planning
and related legal advice incurred through May 9, 2007 (but not in excess of the
amount permitted in Section 6(b) of the Employment Agreement). Accrued
Compensation attributable to accrued but unused vacation shall include both such
vacation as has accrued and not been used as of the Termination Date and any
such vacation that would have accrued through May 9, 2007.
          (b) The Parties further acknowledge and agree that, upon the
execution, delivery and effectiveness of this Agreement, the Company shall
provide all Severance Benefits provided for in the Employment Agreement as and
when contemplated thereby in light of the parties having agreed to deem the
Executive to have been terminated pursuant to the terms of Section 9(b) thereof,
provided, however, that (i) any and all Severance Benefits to be provided to
Executive for, or as a function of a period of years, shall be increased by
three (3) months, and all pro-rata bonus payments shall be calculated as though
the Termination Date had not occurred until May 9, 2007, all as more fully set
forth in Addendum “A” attached hereto and incorporated herein by reference. For
purposes of clarification, the Parties acknowledge that pursuant to Section 9(k)
of the Employment Agreement, Severance Benefits will not be paid before the day
that is six months plus one day after the Termination Date (the “New Payment
Date”) as more fully described in Addendum “A” attached hereto. The aggregate of
any payments that otherwise would have been paid to the Executive during the
period between the Termination Date and the New Payment Date shall be paid to
the Executive in a lump sum on such New Payment Date. Thereafter, any payments
that remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled.
          (c) In addition, notwithstanding anything to the contrary set forth
herein, the Parties further acknowledge and agree that the terms of Section 9(c)
of the Employment Agreement shall survive the termination of Månsson’s
employment and that, in the event a Change in Control (as such term is defined
in the Employment Agreement) occurs at any time within six months of May 9,
2007, the Company shall provide all severance benefits provided for in the
Employment Agreement under such circumstances as and when contemplated thereby,
but without duplicating any Severance Benefits provided or to be provided as set
forth in Section 2(b) above, provided, however, that (i) any and all severance
benefits to be provided to Executive for, or as a function of a period of years,
shall be increased by three (3) months, (ii) and all pro-rata bonus payments
shall be calculated as though the Termination Date had not occurred until May 9,
2007, and (iii) any Severance Benefit provided or to be provided as set forth in
Section 2(b) above shall be accelerated (as may be applicable).
3. Månsson Release.
          (a) Conditioned upon the Company’s execution of this Agreement and the
promises, covenants and agreements of the Company contained herein, on behalf of
himself, his

2



--------------------------------------------------------------------------------



 




heirs, executors, administrators, representatives and assigns (the “Månsson
Releasors”), to the fullest extent permitted by law, Månsson agrees irrevocably
and unconditionally to release, acquit and forever discharge the Company and its
past and present parents, subsidiaries, joint venturers, partners and affiliated
entities; its and their respective past and present divisions, principals,
shareholders, members, officers, directors, employees, trustees, and agents,
individually and in their representative capacity; any and all predecessors,
successors and permitted assigns of any of the foregoing, and any other person
claiming through any of them (these entities and individuals are referred to
collectively as the “Company Releasees”) from any and all claims, complaints,
actions, suits, causes of action, grievances, demands, controversies,
allegations, accusations, liabilities, or demands, of any kind or nature as well
as all forms of relief, including all remedies, costs, expenses, losses,
liabilities, damages, debts and attorneys’ and other professionals’ fees and
related disbursements, whether known or unknown, foreseen or unforeseen, whether
(i) claiming compensation, money damages, equitable or any other type of relief;
(ii) based on any federal, state or municipal statute, law, ordinance or
regulation; (iii) based on common law or public policy; or (iv) sounding in tort
or contract, whether oral or written, express or implied, or any other cause of
action, including all matters arising out of or relating to Månsson’s employment
with the Company and the termination thereof (collectively referred to as
“Claims,” and individually as a “Claim”) that Månsson has had, now has, or
hereafter can, shall or may have against any Company Releasee from the beginning
of the world through the Effective Date (as defined below).
          (b) Månsson hereby acknowledges and agrees that such Claims include:
(i) Claims under Title VII of the Civil Rights Act of 1964, Section 1981 of the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Equal Pay Act, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1989, the Family and Medical Leave Act of 1993, the Employee Retirement
Income Security Act of 1974, Title 49 of the Revised Code of Washington
(including the Law Against Discrimination (RCW 49.60)), Claims arising out of
any other federal, state or local laws, executive orders, rules or regulations
prohibiting discrimination in employment, all claims under related common law,
statutes and executive orders at the federal, state or local levels of
government, and Claims under any legal restriction on an employer’s freedom to
terminate any of its employees; (ii) Claims of disputed wages; (iii) Claims of
wrongful discharge or breach of any express or alleged employment contract; and
(iv) Claims based on any tort, such as invasion of privacy, defamation or
infliction of emotional distress.
          (c) Nothing contained in this Agreement is intended to waive or
release, and the Company expressly acknowledges Månsson’s continuing rights
(i) to the Accrued Compensation; (ii) to the Severance Benefits as set forth in
Addendum “A” attached hereto; (iii) to continued indemnification, exculpation
and advances by the Company for actions taken while serving as an officer or
director thereof or, at the request of the Company, as an officer or director of
any subsidiary or related entity or as a fiduciary of any employee benefit plan
of any of these (including coverage by any D&O or similar insurance policy
generally applicable to former officers or directors of the Company); (iv) to
additional severance benefits pursuant to the terms of Section 2(c) above (as
applicable); and (v) to enforce the terms of this Agreement.
     4. Company Release.

3



--------------------------------------------------------------------------------



 



          (a) Conditioned upon Månsson’s execution of this Agreement and the
promises, covenants and agreements of Månsson contained herein, Holdings and
Eddie Bauer, each for itself and for its current and former affiliates, and
their respective past and present officers, directors, agents, and employees, as
well as the heirs, executors, administrators, attorneys, insurers and
co-insurers, predecessors, successors, and assigns of any of them (the “Company
Releasors”), jointly and severally do hereby remise, release, acquit and forever
discharge Månsson as well as his heirs, executors, administrators,
representatives and assigns (the “Månsson Releasees”), of and from any and all
manner of Claims that any Company Releasor has had, now has, or hereafter can,
shall, or may have against any Månsson Releasee from the beginning of the world
through the Effective Date.
          (b) Nothing contained in this Agreement is intended to waive or
release, and Månsson expressly acknowledge the Company’s right to enforce the
terms of this Agreement.
     5. Bar to Future Lawsuits.
          (a) Månsson hereby (i) covenants and agrees for himself and for each
Månsson Releasor that (A) neither he nor any Månsson Releasor shall make or
bring any Claim released under this Agreement, including by way of third party
claim, cross-claim or counterclaim, against any of the Company Releasees before
any court, agency, board, commission or other judicial or administrative forum;
and (B) if involuntarily included in any class or other action relating to any
Claim released hereunder, Månsson or such Månsson Releasor, as applicable, will
use its best efforts to withdraw therefrom; and (ii) expressly stipulates and
agrees to the immediate dismissal of any Claim brought or commenced in
contravention of this Agreement. In addition, Månsson represents and warrants
that he has not assigned any Claim released hereunder to any third party. The
Company may plead this Agreement as a complete defense and bar to any Claim
brought in contravention hereof and, in the event any such Claim is brought,
Månsson shall indemnify, defend and hold harmless any Company Releasee against
which or whom such barred Claim is brought from and against all Claims arising
therefrom, including the reasonable fees and disbursements of counsel and other
professionals and court costs incurred in connection therewith and in connection
with enforcing the terms of this Paragraph 5(a).
          (b) Holdings and Eddie Bauer hereby jointly and severally (i) covenant
and agree on behalf of the Company as well as the Company Releasors that
(A) neither the Company nor any Company Releasor shall make or bring any Claim
released under this Agreement, including by way of third party claim,
cross-claim or counterclaim, against any of the Månsson Releasees before any
court, agency, board, commission or other judicial or administrative forum; and
(B) if involuntarily included in any class or other action relating to any Claim
released hereunder, the Company or such Company Releasor, as applicable, will
use its best efforts to withdraw therefrom; and (ii) expressly stipulate and
agree to the immediate dismissal of any Claim brought or commenced in
contravention of this Agreement. In addition, Holdings and Eddie Bauer hereby
jointly and severally represent and warrant that the Company has not assigned
any Claim released hereunder to any third party. Månsson may plead this
Agreement as a complete defense and bar to any Claim brought in contravention
hereof and, in the event any such Claim is brought, Holdings and Eddie Bauer
jointly and severally shall indemnify, defend and hold harmless any Månsson
Releasee against which or whom such barred Claim is brought from and against all
Claims arising therefrom, including the reasonable fees and disbursements

4



--------------------------------------------------------------------------------



 




of counsel and other professionals and court costs incurred in connection
therewith and in connection with enforcing the terms of this Paragraph 5(b).
     6. Company Property. Månsson hereby agrees that he will return all property
of the Company that is in his possession or under his control and that he will
not retain in any form whatsoever any copies of any confidential or proprietary
information belonging or pertaining to the Company (as contemplated by Section
10(a) of the Employment Agreement), provided, however, that Månsson may retain
originals or copies of his records of addresses and phone numbers such as
“rolodex” files, calendars, day planners, benefit plan documents and election
forms and performance evaluations.
     7. Survivorship. Each of the Company and Månsson acknowledge and confirm
the continued applicability of all terms and provisions of the Employment
Agreement that by their terms or intent survive the termination of Månsson’s
employment, including Sections 9, 10, 11, 12, 13 and 14 thereof.
     8. Remedies. The Parties acknowledge and agree that remedies at law for any
breach or threatened breach by any Party of any of its obligations under this
Agreement may be inadequate and, accordingly, in the event of a material breach
or threatened material breach of any of the provisions of this Agreement, the
non-breaching Party (or Parties), in addition to any other remedies at law or in
equity, shall be entitled to injunctive or other equitable relief in order to
enforce the terms of this Agreement or to prevent any such breach or threatened
breach without the need to prove or otherwise establish the inadequacy of
available remedies at law for the breach or threatened breach of any of the
terms of this Agreement, and without the need to demonstrate any special damages
or to provide any bond or other security in connection therewith. Each Party
agrees that such Party shall not plead or otherwise defend any claim of breach
or threatened breach of any of the terms of this Agreement on grounds of
adequate remedy at law or any element thereof, in an action by any other Party
for injunctive or other equitable relief.
     9. Resignation. Månsson acknowledges and affirms that as of the Termination
Date this Agreement shall constitute a written resignation by him from the
position(s) as a Director of the Company, and as a written resignation from all
other officer, director, employee, fiduciary or other positions with the
Company, any affiliate or any employee benefit plan sponsored by the Company or
any affiliate.
     10. Consulting Services. For a period not to exceed thirty (30) days
following the Termination Date, Månsson shall remain available, by telephone or
in person, upon reasonable advance notice, from time to time, and within reason,
to consult with the Company about various aspects of Månsson’s employment with
the Company as may be requested by the interim Chief Executive Officer of the
Company (the “Consulting Services”). The Company shall reimburse Månsson for all
reasonable out-of-pocket expenses incurred in connection with such consultation.
     11. No Admission. The Parties each acknowledge and agree that this
Agreement is not an admission or evidence of liability, which is specifically
denied, by any of them regarding any Claim, and shall not be construed or used
as such. This Agreement shall not be used in any proceeding, except one to
enforce this Agreement or as a defense by a released party to any

5



--------------------------------------------------------------------------------



 



Claim being released hereunder.
     12. Revocation. Månsson hereby acknowledges that he has had at least
twenty-one (21) days from receipt of this Agreement to consider the provisions
of this Agreement during which he could consult with counsel concerning its
terms. Månsson acknowledges that if he executes this Agreement prior to the
expiration of the twenty-one (21) days, his execution is completely voluntary
and done with the knowledge that he is waiving his entitlement to this review
period. Månsson and the Company agree that any changes to this Agreement
negotiated by the parties which may be made after the Agreement is initially
provided to Månsson shall not restart the running of the twenty-one (21) day
period. Månsson further understands that for seven (7) days after he signs this
Agreement and returns it to the Company he shall have the right to change his
mind and revoke this Agreement by sending or otherwise giving written notice of
revocation to the parties designated in the notice provision in Section 21
hereof. Finally, Månsson acknowledges that, to properly revoke within these
seven (7) days, the Company must receive his written notice to revoke by the end
of the seventh (7th) day. If he does not revoke this Agreement by the end of the
seventh (7th) day, such seventh (7th) day shall be the “Effective Date.”
     13. Counsel. Each Party acknowledges and represents that such Party has
read this Agreement in its entirety, and such Party understands all of its terms
and ramifications. Each Party acknowledges and represents that such Party has
been advised by the other Party to consult with an attorney with respect to this
proposed Agreement, and that such Party has had a reasonable opportunity to do
so. Each Party further acknowledges and represents that such Party has not been
subject to coercion in any manner in connection with such Party’s execution of
this Agreement, and that such Party’s execution hereof is voluntary and with
full knowledge and understanding of its terms and ramifications.
     14. Additional Documents. The Parties agree to cooperate fully and execute
any and all supplementary documents and to take all additional actions which may
be necessary or appropriate to give full force and effect to the basic terms and
intent of this Agreement.
     15. Successors and Assigns.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns, and the Company shall
require any successor or assign expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. The
term “the Company” as used herein shall include any such successors and assigns.
The term “successors and assigns” as used herein shall mean a corporation or
other entity acquiring or otherwise succeeding to, directly or indirectly, all
or substantially all the assets and business of the Company (including this
Agreement) whether by operation of law or otherwise.
          (b) The obligations of Månsson hereunder are personal in nature and
may not be assigned by Månsson. However, this Agreement shall inure to the
benefit of and be enforceable by Månsson’s personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees and
legatees. If Månsson dies and any amount(s) are owed to him pursuant to this
Agreement, all such amounts, unless otherwise provided herein,

6



--------------------------------------------------------------------------------



 



shall be paid to Månsson’s beneficiary in accordance with the terms of this
Agreement. If Månsson has not named a beneficiary, then such amounts shall be
paid to Månsson’s devisee, legatee, or other designee, or if there is no such
designee, to Månsson’s estate.
     16. Dispute Resolution. Except as otherwise provided by law, disputes and
controversies arising under or in connection with this Agreement shall be
settled in accordance with the provisions respecting the resolution of disputes
as set forth on Exhibit B attached to the Employment Agreement, which such
provisions are incorporated herein by reference.
     17. Fees and Expenses. The Company shall pay the legal fees reasonably
incurred by Månsson in connection with the negotiation and execution of this
Agreement or any agreement ancillary hereto, payable upon submission of the
billing statement or paid receipt for such services rendered by Månsson’s
counsel.
     18. Tax Withholding. The Company may withhold from any compensation or
benefits payable under this Agreement all federal, state, city or other taxes
the withholding of which may be required pursuant to any law or governmental
regulation or ruling, as well as any other deductions regularly taken in the
ordinary course (e.g., employee-paid insurance premiums).
     19. Beneficiaries. Månsson may designate one or more persons or entities as
the primary or contingent beneficiaries of any amounts to be received under this
Agreement. Such designation must be in the form of a signed writing acceptable
to the Board of Directors of the Company or the Board’s designee. Månsson may
make or change such designation(s) at any time.
     20. Notice. Any notice and all other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given when
personally delivered or sent by registered or certified mail, return receipt
requested, postage prepaid, or upon receipt if overnight delivery service is
used, addressed as follows:
          To Månsson:
Fabian Månsson
6215 102nd Place, N.E.
Kirkland, WA 98033
Phone: (425) 443-2369

          With a copy (not itself constituting notice) to:
Williams & Connolly LLP
725 12th Street, N.W.
Washington, DC 20005
Attn: Deneen C. Howell
Phone: (202) 434-5000

7



--------------------------------------------------------------------------------



 



          To the Company:
William Thomas End
Chair of the Board of Directors
Eddie Bauer Holdings, Inc.
15010 NE 36th Street
Redmond, WA 98052
Phone: (425) 755-6544
          With a copy (not itself constituting notice) to:
Akin Gump Strauss Hauer & Feld LLP
The Robert S. Strauss Building
1333 New Hampshire Avenue, N.W.
Washington, DC 20036
Attn: J. Steven Patterson
Phone: (202) 887-4000
Delivery shall be deemed to occur on the earlier of actual receipt or tender and
rejection by the intended recipient. Any Party may change its address by notice
to the other Parties consistent with this Paragraph.
     21. Amendment; Waiver. No provision of this Agreement (including each other
agreement, program or policy incorporated herein by reference) may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Månsson and the Company. No waiver by any Party hereto
at any time of any breach by any other Party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
     22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Washington, including its
statutes of limitation (or United States federal law, to the extent applicable),
including its statutes of limitation, without regard to any principles of
conflicts of law or choice of law rules (whether of the State of Washington or
any other jurisdiction) that would result in the application of the substantive
or procedural rules or law of any other jurisdiction.
     23. Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     24. Entire Agreement. This Agreement (together with each other agreement,
program or policy incorporated herein by reference) constitutes the complete
understanding between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, negotiations and discussions between the
Parties with respect thereto (including the Employment Agreement, except to the
extent expressly incorporated herein by reference), and no statement,
representation, warranty or covenant has been made by any Party with respect
thereto except as expressly set forth in this Agreement.

8



--------------------------------------------------------------------------------



 



     25. Counterparts. This Agreement may be executed in two or more
counterparts (including via facsimile) each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
     26. Construction. No provision of this Agreement shall be interpreted or
construed against any party because that party or its legal representative
drafted that provision. The captions and headings of the Sections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement. Unless the context of this Agreement clearly requires
otherwise: (a) references to the plural include the singular, the singular the
plural, and the part the whole, (b) references to one gender include all
genders, (c) “or” has the inclusive meaning frequently identified with the
phrase “and/or,” (d) “including” has the inclusive meaning frequently identified
with the phrase “including but not limited to” or “including without
limitation,” (e) references to “hereunder,” “herein” or “hereof” relate to this
Agreement as a whole, and (f) the terms “dollars” and “$” refer to United States
dollars. Section, subsection, exhibit and schedule references are to this
Agreement as originally executed unless otherwise specified. Any reference
herein to any statute, rule, regulation or agreement, including this Agreement,
shall be deemed to include such statute, rule, regulation or agreement as it may
be modified, varied, amended or supplemented from time to time. Any reference
herein to any person shall be deemed to include the heirs, personal
representatives, successors and permitted assigns of such person.
     27. Company Representation. The Company represents and warrants that it has
obtained or will obtain any approvals that are necessary for the Company to
enter into and implement this Agreement.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have entered into this Separation
Agreement and General Release on the date first above written.

            THE COMPANY:

EDDIE BAUER HOLDINGS, INC.
      By:   /s/ William T. End        Name:   William T. End        Its:
Chairman of the Board        EDDIE BAUER, INC.
      By:   /s/ Stacey Ragsdale        Name:   Stacey Ragsdale        Its:
Divisional Vice President, Human Resources        MÅNSSON:           /s/ Fabian
Månsson      Fabian Månsson  

 



--------------------------------------------------------------------------------



 



Addendum “A”
     This Addendum “A” is appended to and incorporated within that certain
Separation Agreement and General Release (the “Agreement”) dated as of
February 9, 2007, entered into by and among Eddie Bauer Holdings, Inc.
(“Holdings”), a Delaware corporation, and its operating subsidiary Eddie Bauer,
Inc. (“Eddie Bauer”), a Delaware corporation (collectively, the “Company”), on
the one hand, and Fabian Månsson (“Månsson” or the “Executive”), on the other
(each a “Party” and, collectively, the “Parties”). All initially capitalized
terms included in this Addendum “A” not otherwise defined herein shall have the
same respective meanings as in the Agreement.
          (a) Upon the full execution, delivery and effectiveness of this
Agreement, the Company shall provide to Månsson the following Accrued
Compensation to the extent it has not already paid such amounts:
               (i) Accrued Base Salary. Executive hereby acknowledges that on
February 23, 2007, the Company paid Executive an amount equal to $18,846.15
(representing accrued and unpaid Base Salary through the Termination Date), less
applicable income and employment tax withholding, in satisfaction of the
obligation to pay accrued but unpaid Base Salary through the Termination Date.
               (ii) Perquisite Allowance. Executive hereby acknowledges that on
February 23, 2007, the Company paid Executive an amount equal to $5,230.77
(representing a pro-rata portion of unpaid Perquisite Allowance attributable to
the period through May 9, 2007), less applicable income and employment tax
withholding;
               (iii) Planning Allowance. Executive hereby acknowledges that on
or about February 23, 2007, the Company paid Executive an amount equal to
$4,288, representing the reimbursement of expenses incurred in connection with
unpaid tax and financial planning and related legal advice incurred through the
Termination Date. The Company shall reimburse any additional such tax and
financial planning and related legal advice expenses incurred by the Executive
through and including May 9, 2007 up to an amount not to exceed $5,712, promptly
after appropriate documentation therefor is submitted to the Company;
               (iv) Accrued and Unused Vacation. Executive hereby acknowledges
that on February 23, 2007, the Company paid Executive an amount equal to
$116,023.15, less applicable income and employment tax withholding, representing
accrued and unused vacation through the Termination Date as well as vacation
that would have accrued through May 9, 2007;
               (v) Deferred Amounts. Executive hereby acknowledges that there
are no amounts previously deferred by Executive or owed by Company;
               (vi) Other Compensation. Executive hereby acknowledges that,
except as otherwise provided herein, there are no additional compensation
amounts that have been earned, accrued or are owing as of the Termination Date
or that would have been earned, would have accrued or would be owing as of
May 9, 2007, under the terms of any Company plan, program, or arrangement;

 



--------------------------------------------------------------------------------



 



               (vii) Expense Reimbursement. Executive hereby acknowledges that
on or about February 23, 2007, the Company paid Executive an amount equal to
$173.09, representing the unpaid reimbursement of home security expenses
incurred or to be incurred by the Executive through May 9, 2007 that are subject
to reimbursement in accordance with the terms of Section 6(c) of the Employment
Agreement, including tax gross-up payment, plus $307, representing the unpaid
portion of table storage expenses that otherwise would have been paid by the
Company through May 9, 2007 in accordance with the terms of Section 6(c) of the
Employment Agreement, including tax gross-up payment. Executive shall assume
responsibility for payment of any continuing storage expenses after the
termination date. The Company shall reimburse any additional expenses described
in Section 7(b) of the Employment Agreement to the extent incurred by the
Executive on or before February 9, 2007, provided appropriate documentation
therefor is submitted to the Company on or before March 9, 2007.
               (viii) Additional Benefits and Entitlements. Executive hereby
acknowledges that, except as otherwise provided herein, there are no additional
or other benefits or entitlements to which Executive is entitled as of the
Termination Date or to which he would be entitled as of May 9, 2007, under the
terms of any Company plan, program, or arrangement;
          (b) Upon the full execution, delivery and effectiveness of this
Agreement, or on such later date as specifically set forth herein, the Company
shall provide to Månsson the following Severance Benefits:
               (i) Additional Base Salary. The Company shall continue to pay the
Executive for a period of two (2) years and three (3) months following the
Termination Date his Base Salary (as such term is defined in the Employment
Agreement) as in effect immediately prior to the Termination Date, aggregating
$2,205,000, such payments to be made in accordance with the Company’s customary
practices applicable to its executive officers generally, provided, however,
that the first such payment shall be made on August 10, 2007 (the New Payment
Date) and shall equal $490,000 (the amount that otherwise would have been paid
to the Executive during the period between the Termination Date and the New
Payment Date). Thereafter, the balance shall be paid without delay over the time
period originally scheduled in accordance with the Company’s regular payroll
practices.
               (ii) Life Insurance Premiums. Subject to Executive’s cooperation
in the completion of any required application and medical underwriting,
including insurance company medical examinations or questionnaires, the Company
shall continue to pay the life insurance premiums on an individual policy of
term life insurance in the face amount of $5,000,000 provided for in Section
7(a) of the Employment Agreement for a period of two (2) years and three
(3) months following the Termination Date;
               (iii) Employee Welfare Benefits. The Company shall continue to
provide Executive and his dependents with medical, hospitalization, prescription
drug, dental and vision benefits in accordance with the terms of Section 9(h) of
the Employment Agreement for a period of two years and three months following
the Termination Date, subject to earlier termination in accordance with the
mitigation provisions in Section 9(h) of the Employment Agreement. Company will
make reasonable good faith efforts to arrange for an extension of the period of
such coverages to the extent such coverage exceeds the group health continuation
coverage requirements under COBRA. However, in the event that the Company is
unable to

2



--------------------------------------------------------------------------------



 



extend such coverage under the Company’s Welfare Benefits Plan for the full
period provided herein, Company shall pay for the cost of providing an
individual policy or policies that provide no less favorable coverage than the
coverage levels provided under the Company’s Welfare Benefits Plan for any
remaining period provided herein. Executive agrees to pay a portion of such
Welfare Benefits costs equal to the portion of the applicable premiums that he
would have paid for himself and for his dependents if he continued to be an
active employee of the Company;
               (iv) Supplemental Benefits Coverages. Executive hereby
acknowledges that he has been informed by the Company that he has thirty days
from the termination date to notify the applicable carriers of his intent to
convert his coverage under the following supplemental coverages: dependent life
insurance through Minnesota Life, cancer and accident insurance benefits through
American Family Life Assurance Company of Columbus (AFLAC) and group legal
services insurance through Hyatt Legal Services. Executive hereby acknowledges
that he will bear the full cost of such supplemental benefits and that he is
responsible for contacting the specified providers directly, completing any
conversion paperwork required by them, and arranging for direct billing to
Executive.
               (v) Short-Term and Long-Term Disability Coverages. Executive
hereby acknowledges and agrees that Company is unable to provide Short-Term
Disability insurance coverage and Long-Term Disability insurance coverage under
the terms of the Company sponsored plans. In lieu of and in complete
satisfaction of the Company’s obligations to provide such coverages in
accordance with the terms of Section 9(h) of the Employment Agreement, for a
period of two (2) years and three (3) months following the Termination Date the
parties agree as follows:
                    (A) Company shall provide Short-Term Disability benefits
equivalent to the terms of the benefit provided under the Company’s Short-Term
Disability benefits insurance coverage. Short-Term Disability benefits, subject
to applicable reductions for other income or disability benefits, shall be
provided on a self-insured basis in the event Executive becomes disabled within
the meaning of the Company’s Short-Term Disability Plan;
                    (B) Subject to Executive’s cooperation in the completion of
any required application and medical underwriting, including insurance company
medical examinations or questionnaires, the Company will obtain and the Company
shall continue to pay the insurance premiums on an individual policy of
long-term disability insurance with the following terms:

  •   The LTD insurance benefit will start 90 days after Executive becomes
disabled;     •   The maximum monthly benefit payable will be $25,000.00 per
month;     •   The maximum disability benefit payment period will not be in
excess of one year.

                    (C) A lump sum cash payment of $13,500, payable on
August 10, 2007.

3



--------------------------------------------------------------------------------



 



Employee acknowledges and agrees that the benefits payable under the individual
policy described in Section (b)(v)(B) of this Addendum A do not provide the same
benefit payment duration as benefits provided under the Company’s Long-Term
Disability insurance coverage under the Company sponsored plan and that the lump
sum cash payment provided in Section (b)(v)(C) of this Addendum A represents
additional consideration for such differences.
               (iv) Accelerated Vesting; Exercise Period. Notwithstanding
anything to the contrary contained herein or in any plan, program, practice or
arrangement, any unvested Equity Awards or other LTI Awards (each as such term
is defined in the Employment Agreement) granted pursuant to the terms of
Section 4 of the Employment Agreement or otherwise shall immediately vest as of
the Termination Date, with any stock options granted in connection with any such
LTI Award remaining exercisable for the remainder of the original option term
without regard to the termination of the Executive’s employment. Upon payment to
the Company of required withholding taxes in the amount of $345,664.23,
Executive shall receive 133,334 shares of Common Stock attributable to the
settlement of the Restricted Stock Units vesting as of February 9, 2006;
               (v) Bonus Payments. Executive shall be entitled to payment of the
following bonus amounts in satisfaction of the payment of the Pro-Rata Bonus,
Termination Year Bonus and Additional Bonus Compensation provided in Section
9(b) of the Employment Agreement:
                    (A) For the 2007 bonus year, an amount equal to Nine Hundred
Eighty Thousand Dollars ($980,000.00), less applicable income and employment tax
withholding. The 2007 bonus shall be paid to Executive on March 3, 2008, but not
before August 10, 2007 (the New Payment Date) and not later than March 15, 2008.
                    (B) For the 2008 bonus year, an amount equal to Nine Hundred
Eighty Thousand Dollars ($980,000.00), less applicable income and employment tax
withholding. The 2008 bonus shall be paid to Executive on March 2, 2009, but not
later than March 15, 2009.
                    (C) For the 2009 bonus year, a prorated bonus amount equal
to Three Hundred Forty-Six Thousand Three Hundred Fifty-Six Dollars and Ten
Cents ($346,356.10), which represents the product of Nine Hundred Eighty
Thousand Dollars ($980,000.00) multiplied by the fraction 129/365, less
applicable income and employment tax withholding. The 2009 bonus shall be paid
to Executive on March 1, 2010, but not later than March 15, 2010.
               (vi) Outplacement Services. The Company shall provide for the
Executive outplacement services at the expense of the Company, up to an amount
not to exceed thirty-five thousand dollars ($35,000), through a professional
person or entity of the Executive’s choice, subject to the approval of the
Company, which approval shall not be unreasonably withheld, conditioned or
delayed, at a level commensurate with the Executive’s position, for a period of
up to one (1) year commencing on or before May 9, 2008, but in no event
extending beyond the date on which the Executive commences other full-time
employment;

4



--------------------------------------------------------------------------------



 



               (vii) Relocation Expenses. Upon presentation of invoices, the
Company shall reimburse the Executive for (i) reasonable costs associated with
the packing, moving and unpacking of household goods and furnishings to a new
permanent residence in Sweden; (ii) broker’s fees and commissions payable on the
sale of the Executive’s then current principal residence in the United States up
to an amount equal to six percent (6%) of the selling price of such residence;
and (iii) up to three percent (3%) of the closing costs associated with the
purchase of the Executive’s new permanent residence in Sweden; provided that
such costs or fees are incurred within one (1) year following May 9, 2007. The
Company shall gross up the compensation to be paid by the Company pursuant to
this subclause (vii) to offset all income taxes incurred by Executive as a
result of such reimbursed costs and expenses, including such gross-up payment;
               (viii) Defined Benefit Plans. The Executive acknowledges and
agrees that no additional amounts are due or owing by Company with respect to
any defined benefit plans described in Section 9(b)(xi) of the Employment
Agreement;
               (ix) Defined Contribution Plans. The Executive acknowledges and
agrees that he did not participate in the VIP Plan and no additional amounts are
due or owing by Company with respect to any defined contribution plans described
in Section 9(b)(xii) of the Employment Agreement; and
               (x) Deferred Income Plans. The Executive acknowledges and agrees
that he did not participate in the Eddie Bauer Holdings, Inc. Nonqualified
Deferred Compensation Plan and no additional amounts are due or owing by Company
with respect to any deferred income plans described in Section 9(b)(xiii) of the
Employment Agreement;

5